The Supreme Court affirmed the judgment of the Common Pleas on February 4th, 1878, in the following opinion, per
Trunkey, J.:
The Junction Eailroad has no motive power, passenger or freight cars. It connects a number of railroads, including the Pennsylvania. It is used solely for the convenience of the roads so connected, and the arrangement with them is for facilitating traffic over the Junction. The locomotives and crews of the other roads, when on the Junction, are subject to the orders of its Superintendent, whose control is subordinate to the general interest of facilitating traffic, for the benefit *471of the other roads. Por the purpose of reaching their tracks, locomotives have the right to pass on the Philadelphia and Reading Railroad, and when there the conductors are under the orders of the agent of that road. The agent says his control is for the purpose of facilitating traffic at that point, and in no other sense. The engineer, who had charge of the locotive at the time of the accident, says it was between four and •five o’clock ; that he always got his train .there at that time; that he got his train from the Chester Yalley, which came in .at 4:35 o’clock; that he moved by signal from his conductor, and was going back to push some ears down that were across the Chester Yalley tracks, and that he and the conductor were in the service of the Pennsylvania Railroad Company. The ¡accident occurred on the Philadelphia and Reading. Neither the agent of that road nor the Superintendent of the Junction Road, on that day, gave any orders controlling the movements ■of the locomotive or its crew.
The foregoing are the facts upon which the Court was asked to take the case from the. jury, and declare that those in charge •of the locomotive were the servants of the Philadelphia and Reading Railroad. Yet it was their duty, from day to day, ns employees of the Pennsylvania Railroad Company, to go there and get their train, and they had a right to the use of the tracks of the Reading Railroad and Junction Road for that purpose. Por common interests of all parties having right to the use of the tracks, the regulation and control of movements ■on those tracks were under the agent of the one and Superintendent of the other. They could dismiss the hands for disobedience of orders or bad conduct. Such power was consistent with the common object, was even necessary to prevent collisions, and it by no means follows that the relations subsisting between the several railroads and their employees was severed. At the time of the accident the defendants’ employees were pursuing their legitimate and accustomed duties without actual •orders or interference of any agent or Superintendent of another road. It was as much in the line of their business, •under the arrangement, to go there to get the train as to run it :afterwards. The learned judge did right in refusing to *472charge. peremptorily that the defendants.’ responsibility for negligence ceased the moment their locomotive reached the Junction Road, to be resumed again as soon as it left with the-train of cars and struck their own track. Had the agent of the Reading Railroad actually given orders which caused the accident, a questiou would arise which is not presented.
In view of the facts we see no error in the answers to defendants’ third and fourth points. As general propositions .they were affirmed, which ought to have been done without directing the attention of the jury to the evidence, with proper instructions. The learned judge would have avoided criticism by unqualifiedly affirming the third and refusing the fourth. But one appeared.to grow out of the other, and both were -treated together. After referring to the evidence the jury were instructed that if they found that, at the time .the injury was done, the persons having charge of the engine were acting as servants and employees of the Pennsylvania Railroad Company, and the death was caused by their negligence, the compauy would be liable for damages. This -was immediately followed with the instruction .that if, on the other hand, they.found that, in consequence of the arrangement, when the engine came upon that track there was an absolute surrender of all control and management of that engine to the Junction Railroad or to the Reading Railroad, whereby there was no power left in the Pennsylvania Railroad Company to determine the manner in which that engine should be run in that place, then the Pennsylvania Railroad Company would not be responsible. And then it was-distinctly left to the jury to say whether or not, under all the circumstances of the case, that engine was or was not under the control of the Junction Railroad or of the Reading Railroad Company. What was said in reference to trespassing,, at request of defendant’s counsel, was fully corrected, and the-jury told there was no evidence of trespass.
The question presented by the fifth assignment was not raised in the Court below, is not in the bill of exceptions, and cannot be considered.
After the clear exposition of the statutes by the late Chief Justice Thompson, in Penna. Railroad Co. vs. Keller, 17 P. F. *473Smith, 300, nothing remains to be said on the rule relative to damages. A portion of that part of the charge contained in the fourth assignment, by itself, is objectionable, but with the context is not erroneous. However, it better have been omitted. The remark made in Railroad Co. vs. Ogier, 11 Casey, 60, is applicable here. “When the rule is accurately stated it is enough; more may not be error, but this case is a proof that it will always be claimed to be so ; and this demonstrates the propriety of laying down the rule in the plainest and simplest form, consistent with a clear exposition of it.”
Judgment affirmed.